Citation Nr: 0324660	
Decision Date: 09/23/03    Archive Date: 09/30/03

DOCKET NO.  98-19 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a compensable disability evaluation for the 
residuals of a service-connected left leg bone graft.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran had active service from October 1943 to May 1948.  
This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a March 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California, which denied the 
benefits sought on appeal.  In May 2000, the Board remanded 
this claim for the completion of additional development.  The 
record reflects that such development has been sufficiently 
completed, such that the claim is now properly back before 
the Board for full appellate review.


FINDINGS OF FACT

1.  The RO has met the requirements of the Veterans Claims 
Assistance Act of 2000.

2.  The competent medical evidence reflects that the 
veteran's service-connected residuals of a left leg bone 
graft are productive only of a maximum 12-inch long, 
superficial and nontender scar, with no observed functional 
limitation of the left lower extremity attributable to the 
scar or as the result of the original bone graft.


CONCLUSION OF LAW

The criteria for a compensable disability evaluation of the 
veteran's service-connected residuals of a left leg bone 
graft have not been approximated.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, Part 4, including 
§ 4.118, Diagnostic Code 7805 (2003); 38 C.F.R. Part 4, 
including § 4.118, Diagnostic Code 7805 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural Considerations and Guiding Law

Initially, the Board is satisfied that the RO has met its 
required duties under the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475 114 Stat. 2096 (Nov. 9, 
2000).  See 38 U.S.C.A. §§ 5103, 5103A; see also 38 C.F.R. 
§§ 3.102, 3.159 (2003); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The Board finds that the RO met its duties 
to notify in this case.  The veteran was provided adequate 
notice as to the evidence necessary to substantiate his 
claim, as well as the applicable laws and regulations, as 
indicated in the March 1998 rating decision, the September 
1998 statement of the case, the January 1999, July 1999 and 
April 2003 supplemental statements of the case, and in 
letters from the RO.  Additionally, the veteran received 
notice of relevant and applicable VA law in the Board's May 
2000 remand.  The RO also attempted to inform the veteran of 
which evidence he was to provide to VA and which evidence the 
RO would attempt to obtain on his behalf, as noted in 
correspondence dated in December 2002.  Further, the Board 
finds that the RO met its duty to assist by making 
satisfactory efforts to ensure that relevant evidence was 
associated with the claims file, noting that it contains the 
veteran's service medical records, private treatment records, 
and VA records.  The veteran was also afforded VA medical 
examinations in December 1997, May 1999 and January 2003, as 
well as the opportunity to testify at a hearing on this 
appeal, which he declined in writing in November 1998. 

Disability evaluations are determined by comparing current 
symptomatology with criteria set forth in VA's Schedule for 
Rating Disabilities (Rating Schedule), which is based on the 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is to be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. § 
4.1.  The current level of disability, however, is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
When evaluating disabilities of the musculoskeletal system, 
it is also necessary to consider, with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995).

The Board has reviewed the history of the veteran's service-
connected residuals of a left leg bone graft.  The veteran 
was originally granted service connection for this disability 
effective from April 1984.  He filed the pending claim for an 
increased evaluation of this disability in August 1997.  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the current level of disability is of primary concern.  
Therefore, the veteran's recent medical records are the most 
relevant to the claim now before the Board.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Additionally, where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial process has been concluded, the version most 
favorable to an appellant applies unless Congress provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary does so.  See Marcoux v. Brown, 9 Vet. App. 289 
(1996); Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
Board observes that in this case, Karnas is applicable to the 
veteran's claim, as the legal criteria applicable to rating 
skin disorders changed during the pendency of this appeal.  
Where the amended regulations expressly provide an effective 
date and do not allow for retroactive application, however, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  
VAOPGCPREC 3-00; see also 38 U.S.C.A. § 5110(g) (West 2002).  

The Board observes that effective August 30, 2002, the 
criteria for rating skin disorders changed.  See 67 Fed. Reg. 
49,590-9 (July 31, 2002).  Accordingly, the Board will 
consider application of the new criteria to the veteran's 
claim from its effective date of August 30, 2002.  A review 
of the record indicates that the RO appropriately notified 
the veteran of this change in law in the April 2003 
supplemental statement of the case and considered the new 
rating criteria in evaluation of his claim, and that the 
veteran had an opportunity to present additional relevant 
evidence prior to the return of his appeal to the Board.  
Further, the Board finds that the January 2003 VA examination 
report, as well as other medical evidence of record, more 
than adequately addresses the veteran's relevant 
symptomatology for purposes of evaluation of his service-
connected disability under the new rating criteria.  The 
Board will therefore proceed with an evaluation of the 
veteran's appeal at this time.
Medical Evidence for Review

The evidence for review on appeal includes private 
hospitalization and outpatient treatment records dated from 
April 1994 to December 1995, VA examination reports from 
December 1997, May 1999 and January 2003, and written 
statements and argument provided by the veteran and his 
representative.  In reaching its decision herein, the Board 
notes that it has carefully reviewed, considered and weighed 
the probative value of all of the relevant evidence of 
record.  

A review of the veteran's medical history reveals that he was 
injured in active service during World War II combat.  He 
suffered a gunshot wound in September 1944, causing a 
comminuted fracture of his right tibia and fibula.  In an 
effort to save the lower right leg, service physicians 
conducted a bone graft from the veteran's left tibia to his 
right tibia in January 1946.  By October 1947, however, the 
right leg required amputation below the knee.  The veteran 
was discharged as the result of his right leg injury in May 
1948, and he was later service-connected for it.  His current 
claim, filed in August 1997, stems out of an April 1984 award 
of service connection for the residuals of the January 1946 
left tibia bone graft, for which he now desires a compensable 
disability evaluation.     

The Board has reviewed the veteran's most recent medical 
records.  Private hospitalization and outpatient treatment 
records dated from April 1994 to December 1995 reveal that 
the veteran received medical care for various diabetes 
mellitus and peripheral vascular disease-related problems.  
He suffered from gangrene and osteomyelitis in his left toes, 
leading to amputation of the second, third and fourth digits.  
He also underwent a left popliteal to anterior tibial artery 
bypass in November 1994.    

At a December 1997 VA bones (fractures and bone disease) 
examination, the veteran's complaints were noted to be loss 
of balance, numbness in the left foot and cramps in the left 
leg and foot.  In the evaluation report, the examiner stated 
that he had reviewed the veteran's extensive records prior to 
the examination.  At this evaluation, the examiner observed 
the veteran to be ambulatory, but with a slow and hesitant 
gait.  He documented left lower extremity findings of: an 8-
inch medial scar on the left lower leg; a 3-inch medial scar 
on the left thigh; a 5-inch by 4-inch skin graft scar on the 
left anterior thigh; a 3-inch pretibial scar on the left 
foot; and amputation of the second, third and fourth left 
toes.  For functional effects, the examiner noted that there 
was good range of motion to all joints (with the noted 
exception of the below the knee amputation of the veteran's 
right leg).  The left foot was reported to be relatively 
cold, with no appreciated venal or posterior pulses.  The 
examiner's diagnoses included severe peripheral vascular 
disease, insulin-dependent diabetes mellitus, diabetic 
neuropathy (by history), a history of osteomyelitis (in the 
distant past), status post cerebrovascular accident (15 years 
prior) and multiple scars of the left lower extremity.  The 
examiner commented that the veteran's clear peripheral 
vascular disease to the left lower extremity, coupled with 
his below knee amputation to the right leg with associated 
arthritis of the right knee, would appear to make the veteran 
beyond the 40 percent disability that he is currently 
receiving (for his service-connected right leg disability).    

For a December 1997 VA peripheral nerves evaluation, the 
examiner indicated that he had reviewed the claims file.  He 
noted the veteran to be service-connected for a right below 
the knee amputation, status post bone and skin grafts from 
the left thigh as a donor site (in 1946 or 1947), and to have 
a history of diabetes mellitus, onset in 1959 and requiring 
insulin since 1985.  The veteran stated that he first noted 
discoloration of the distal left lower extremity in the early 
1960's, that he was told of a nerve problem in the left leg 
in the 1980's, and that he was informed that he also had a 
vascular problem in the left lower extremity.  He reported 
past difficulties with swelling in the left lower extremity, 
accompanied by numbness, which became a chronic, recurring 
problem by the mid-1980's.  He noted that after the toe 
amputations and left popliteal to anterior tibial bypass 
surgery, this swelling and numbness became less severe and 
less frequent.  He reported using a cane for support because 
of occasional left knee pain which caused him to lose his 
balance.  He complained of current left lower extremity 
numbness below the knee and primarily in the shin area, but 
also intermittent left foot numbness and tingling.  

On clinical observation at the December 1997 VA peripheral 
nerves evaluation, the examiner recorded: the absence of the 
appreciation of pin-prick, distal to a level approximately 3 
centimeters distal to the left knee; the absence of 
appreciation of vibration at the left ankle and toes, with 
vibrating present at the left knee; and the absence of the 
appreciation of cold, distal to a level of the proximal left 
thigh.  Deep tendon reflexes were +1 at the left knee and 
absent at the left ankle, with the left plantar response 
being flexor.  Peripheral edema was present in the distal 
left lower extremity, as well as hyperpigmentation.  Gait was 
slightly broad-based and somewhat antalgic, with the use of a 
single-point cane.  Well-healed scars were observed on the 
left thigh and left pretibial area.  The examiner noted no 
prior diagnostic or clinical testing (such as a nerve 
conduction study), and recommended follow-up evaluation along 
these lines.  He observed that for this examination, he was 
asked to provide an opinion as to whether the veteran's left 
toe amputations and left lower extremity peripheral 
neuropathy (if existent) were due to the service-connected 
bone graft of the left lower extremity.  He reported his 
assessments as: status post right below the knee amputation, 
1944, by history; status post bone and skin grafts from the 
left thigh, as donor site, 1946 or 1947, by history; diabetes 
mellitus, diagnosed in 1959, by history, insulin-dependent 
since 1985; status post left popliteal to anterior tibial 
artery bypass surgery, 1994, by history; and an approximately 
12-year history of intermittent swelling of the left lower 
extremity distal to the knee, probable intermittent 
compression neuropathy secondary to vascular insufficiency 
and intermittent peripheral edema, by history, versus 
peripheral neuropathy (doubt).

At a May 1999, VA fee-basis orthopedic evaluation, the 
examiner noted that the veteran had no pain complaints, 
primarily because of the extensive peripheral neuropathy of 
his left lower extremity.  He reviewed the veteran's 
pertinent medical history and records, and proceeded with a 
physical examination.  On clinical evaluation, he observed 
stasis dermatitis of the left lower extremity from the distal 
leg on into the foot.  There was a 3 millimeter by 3 
millimeter ulceration over the dorsum of the great left toe.  
This toe had 35 degrees of extension and 0 degrees of 
flexion, with no pain noted on ranging.  There was no motion 
of the remnant of the fifth toe.  The veteran had 0 degrees 
of dorsiflexion of the left ankle, and 10 degrees of plantar 
flexion with 0 degrees of hind foot motion.  The veteran's 
pulses were not palpable, and he had a prominent talar 
navicular joint on the left foot.  Range of motion of the 
left knee on flexion was 0 to 105 degrees, with extension to 
0 degrees.  Sensory examination of the left lower extremity 
revealed essentially no sensation to light touch, to position 
sense and no vibratory sense.  X-ray evaluations of the left 
tibia and fibula were within normal limits.  X-ray evaluation 
of the left foot revealed an impression of neurotrophic 
changes of the left foot with trans-metatarsal amputations of 
the second, third and fourth metacarpals.  The examiner's 
impressions were listed as status post right below the knee 
amputation, and peripheral vascular disease of the left lower 
extremity with diabetic peripheral neuropathy, status post 
amputation of the second, third and fourth toes.  He stated 
that the veteran demonstrated increasing evidence of the 
neuropathy with his sensory abnormalities, and commented that 
there was no relationship between the service-connected bone 
graft taken from the donor site of the left tibia and the 
vascular insufficiency of the left lower extremity, along 
with the peripheral neuropathy.  He observed that x-rays 
additionally showed calcification of the vessels entering the 
foot and that the amputation of the toes was secondary to 
vascular insufficiency in addition to the peripheral 
neuropathy.  He specifically opined that current clinical 
findings were related to the diabetic disease process.      

At a May 1999 VA fee-basis neurological evaluation, the 
examiner indicated his review of the veteran's medical 
history and records.  The veteran said that over the years, 
he had developed left knee pain, and that intermittently, his 
left foot swells and reddens.  He stated that for the past 5 
years, he has had paresthesias in the left lower extremity, 
extending above the ankle.  The examiner recorded that he 
could not elicit complaints of frank weakness of the left 
leg.  The veteran was noted to otherwise ambulate without 
assistive devices, but he felt that his balance was a little 
off.  On clinical evaluation, there was a 30-centimeter scar, 
medially, extending distal to the patella.  There was also a 
20-centimeter by 15-centimeter area of skin graft in the left 
anterior thigh.  The examiner noted the amputated toes, as 
well as a mild diffuse rubor of the left foot in an area 
extending above the ankle.  There were no temperature 
asymmetries of the left foot.  Dorsalis pedis and posterior 
tibial pulses in the left foot were +1/4 and 2/4.  There was 
no obvious swelling of the left foot.  Additional testing 
revealed a slight decrease in fine coordinated movements of 
the left great toe, but heel-shin coordination was normal.  
The veteran was unable to heel-, toe- or tandem-walk.  There 
was normal muscle tone in the left lower extremity, but mild 
atrophy of the intrinsic foot muscles on the left.  Left 
lower extremity strength was 5 out of 5 in all groups tested.  
Sensory testing revealed a stocking loss of sensation to soft 
touch on the left foot, extending to 5 centimeters to 10 
centimeters above the malleolus, and decreased vibratory 
sense in the left toe.  For reflexes, the left knee jerk was 
2/4, and the left ankle jerk was absent.  

The May 1999 neurological examiner's diagnoses were: status 
post right below the knee amputation; status post skin graft 
from the left thigh and bone graft from the left tibial bone 
in 1946, by history; a 40-year history of diabetes; status 
post left popliteal to anterior tibial artery bypass surgery; 
and residual vascular insufficiency of the left lower 
extremity, with associated diabetic peripheral neuropathy.  
The examiner commented that the veteran presented with a 
complex medical history.  He opined that it is more likely 
than not that the veteran's complaints of paresthesias in the 
left leg are not related to his prior surgeries on the left 
leg as used to treat his right leg injury.  He noted that the 
veteran has multiple sequelae related to his diabetes, 
including vascular insufficiency, and that the clinical 
examination is most consistent with a diabetic peripheral 
neuropathy, not a compression neuropathy.  He stated that 
from a neurological standpoint, as it relates to the left 
leg, the veteran certainly exhibits functional limitations, 
given his amputation, vascular insufficiency and diabetic 
neuropathy.  He added that these functional limitations would 
be present on a nonservice-connected basis.    

At the direction of the Board in its May 2000 remand, the RO 
arranged an updated VA fee-basis orthopedic examination of 
the veteran in January 2003.  The examiner noted that he was 
asked to describe all residuals of the veteran's left leg 
bone graft donation, including but not limited to scar, loss 
of left leg tissue, muscle loss and functional limitations, 
as well as to distinguish between the symptomatology that is 
a result of the bone graft, and that which is the result of 
the nonservice-connected diabetic process.  The examiner 
noted that he had taken a history from the veteran and had 
reviewed his medical records, including the findings from his 
previous VA examinations.  The veteran complained of periods 
of swelling of the lower left extremity, a lack of balance 
attributable to numbness and weakness in that extremity, and 
poor circulation.  He reported that pain was not a 
significant problem.  He stated that he uses a cane to assist 
with ambulation.

At the January 2003 examination, clinical evaluation revealed 
a reasonably good gait with a tendency to have a wider 
stance, which the veteran said was a result of his balance 
problems.  There was full range of motion of the left hip.  
Left knee range of motion was from 5 degrees to 120 degrees 
of flexion, representing a small flexion contracture.  Left 
ankle dorsiflexion remained neutral, with plantar flexion to 
20 degrees.  There was a 5-inch by 7-inch scar over the 
anterior aspect of the distal thigh, the site of the split 
thickness graft taken for coverage of the right knee 
amputation site.  There were 12-inch and 6-inch scars over 
the medial aspect of the left thigh and calf, the site of the 
harvesting vein for the arterial bypass.  On the anterior 
aspect of the left tibia, there was a very faint 12-inch scar 
medially and distal to the tibial tubercle and extending 
along the crest of the tibia, the site of the harvesting of 
the bone graft.  The examiner also noted the amputated left 
toes, as well as some collapse of the left mid foot with some 
prominence of the tarsal navicular, possibly evidence of a 
Charcot arthropathy of the left foot.  Left deep tendon 
reflexes were measured at 1+ at the patella and Achilles.  
There was a stocking type hypesthesia involving the entire 
distal leg from the junction of the middle and distal one-
third down to and including the ankle and foot, consistent 
with a polyneuropathy.  All muscles were rated at 4/5.  There 
was also evidence of stasis dermatitis involving the distal 
pretibial area and the malleoli area.  X-ray evaluations of 
the left tibia revealed a cortical defect in the proximal 
one-third of the tibia, favoring the medial side, a reverse 
teardrop shape with some mild medial sclerosis, appearing to 
be the site of the harvesting bone graft.  The examiner noted 
that the distal aspect fades out and probably represents 50 
years of reconstitution and healing of the graft site.  

In conclusion, the January 2003 examiner commented that the 
veteran functions reasonably well and has no significant 
orthopedic residuals in the left lower extremity.  He 
attributed the veteran's main problems to his diabetes, and 
the polyneuropathy, as noted, with stocking type hypesthesia.  
He further opined that there was no significant functional 
residual from the harvesting of the bone graft.  He observed 
that there is site of a full thickness skin graft taken in 
the anterior aspect of the tibia, which also does not 
contribute to any of the veteran's symptoms of poor balance 
and numbness.  He also noted his agreement with two previous 
examiners that the veteran's functional limitations of the 
left lower extremity are the result of his diabetes and 
vascular problems.

Consideration of the Award of Separate Disability Ratings

The evaluation of the same disability under various diagnoses 
is normally to be avoided.  The United States Court of 
Appeals for Veterans Claims (the Court) has acknowledged, 
however, that where there are separate and distinct 
manifestations attributable to the same injury, a veteran 
should be compensated under different diagnostic codes.  
Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 
Vet. App. 225 (1993).  The Court further elaborated that 
separate disability ratings should be assigned where the 
symptomatology for one manifestation of the injury is not 
"duplicative of or overlapping with" the symptomatology of 
the other manifestation.  Id.  Accordingly, dual ratings are 
often assigned by VA in cases where a service-connected 
injury has produced both a scar and separate functional 
limitation or other residuals related to the injury site.  

Because the veteran's service-connected disability concerns a 
bone graft surgery that created a scar, consideration has 
accordingly been given to whether separate ratings should be 
assigned for his scar and any additional but separate 
functional problems related to his left leg surgery.  As 
noted earlier, the medical examiners involved in this case 
have specifically opined that the only residual of the 
veteran's January 1946 bone graft is his remaining surgical 
scar.  Although the veteran experiences other functional 
limitations involving his left leg, at least three different 
examiners have related these problems to nonservice-connected 
disorders, including a long history of diabetes and 
peripheral vascular disease.  Based upon these uncontradicted 
medical findings, the Board concludes that there is no 
evidence to support the award of a separate service-connected 
evaluation for anything beyond the veteran's surgical scar.  
Accordingly, the preponderance of the evidence is against 
assigning two separate disability evaluations in this case, 
and the Board will focus the remainder of this decision on 
the propriety of assigning the veteran a compensable 
disability evaluation for his service-connected left leg bone 
graft scar.

Analysis of the Claim Prior to August 30, 2002

The veteran's service-connected residual of a left leg bone 
graft, noted to be a surgical scar, is currently assigned a 
noncompensable (0 percent) disability rating under 38 C.F.R. 
§ 4.118, Diagnostic Code (DC) 7805 (2002).  A noncompensable 
evaluation is assigned where the criteria for a compensable 
evaluation are not met, even where the Rating Schedule does 
not provide a 0 percent evaluation for a specific diagnostic 
code.  38 C.F.R. § 4.31.  

Under the Rating Schedule, scars that are superficial and 
poorly nourished with repeated ulceration may be evaluated 
under DC 7803 as 10 percent disabling.  Superficial scars 
that are tender and painful on objective demonstration are 10 
percent disabling under DC 7804.  Other scars are rated on 
limitation of function of the part affected under DC 7805, as 
is the case here.  

The Board observes that the medical evidence indicates that 
the veteran has several scars on his left leg.  Only one 
scar, however, has been identified as the result of his 1946 
left leg bone graft.  The VA examiners have measured this 
scar at between 8 to 12 inches long.  This scar has been 
described as well-healed and faint, with no tenderness or 
ulceration reported by the veteran or the examiners.  
Further, no relevant functional limitation of the left leg 
(as related to this scar) or damage to the underlying muscle 
tissue has been documented for the record.  Accordingly, the 
Board finds that this superficial and nontender scar, which 
has not been shown to be the cause of any related functional 
limitation, cannot be awarded a compensable evaluation under 
the former diagnostic codes most applicable to this 
disability (DC 7803, DC 7804 and DC 7805).  38 C.F.R. § 4.7.

The Board has considered other diagnostic codes that may 
apply under the former 38 C.F.R. § 4.118 to afford the 
veteran a compensable disability rating.  DC 7800 applies to 
disfiguring scars of the head, face or neck, which is not the 
case here.  DC 7801 and DC 7802 address burn-related, and not 
surgical, scars.  The remaining skin codes under the former 
38 C.F.R. § 4.118 address skin diseases, and do not represent 
conditions that are documented as service-connected in the 
veteran's case, nor are they sufficiently similar to his 
service-connected surgical scar.  
Analysis of the Claim from August 30, 2002

The Board finds that for the period of the veteran's claim 
from August 30, 2002, to the present, neither the old nor the 
new criteria for rating skin disorders are more favorable to 
the veteran's claim.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Furthermore, neither set of rating criteria may 
apply to afford him more than his currently assigned 
noncompensable disability evaluation.   

As noted, evaluation of the veteran's disability under the 
former criteria for rating skin disorders cannot afford him a 
compensable disability evaluation.  Under the new criteria 
for rating skin disorders, DC 7801 applies to scars, other 
than the head, face or neck, that are deep or that cause 
limited motion.  DC 7802 applies to scars, other than the 
head, face or neck that are superficial and do not cause 
limited motion, but cover an area of 144 square inches or 
greater.  DC 7803 addresses scars that are superficial and 
unstable (involving frequent loss of covering of skin over 
the scar).  DC 7804 is available in cases where a scar is 
superficial and painful on examination.  Lastly, DC 7805, 
like the former criteria, directs to rate other scars on 
limitation of function of the affected part.  38 C.F.R. 
§ 4.118 (2003).

The Board again observes that the veteran does not have a 
deep scar, only superficial, and even described as faint.  
This scar has not been reported or observed as tender or 
painful.  There is also no report of this scar as being 
unstable; instead, it is described as well-healed.  This scar 
has also not been measured to encompass an area of 144 total 
square inches or greater.  Lastly, the examiners have 
reported no underlying tissue damage in relation to the 
veteran's left leg bone graft, and have attributed no 
functional impairment to this surgery, including impairment 
related to the veteran's surgical scar.  The Board is well 
aware that the veteran suffers from substantial left lower 
extremity functional impairment, but, as last noted by the 
January 2003 examiner, the competent medical evidence of 
record unfortunately indicates that he experiences no 
significant orthopedic or functional residuals from his 
service-connected left leg bone graft; his impairment has 
instead been related to other nonservice-connected medical 
problems.   In light of the findings of record, the Board 
holds that the veteran cannot be awarded a compensable 
disability evaluation for this scar under the new DC 7801, DC 
7802, DC 7803, DC 7804 or DC 7805.  38 C.F.R. § 4.7.

The Board has also considered other diagnostic codes that may 
apply under the new 38 C.F.R. § 4.118 to afford the veteran a 
compensable disability rating.  DC 7800 again applies only to 
disfiguring scars of the head, face or neck.  The remaining 
skin codes under the new 38 C.F.R. § 4.118 address various 
skin diseases, and do not represent conditions that are 
documented as service-connected in the veteran's case, nor 
are they sufficiently similar to his service-connected 
surgical scar.  

Extraschedular Evaluation

The Board has contemplated extraschedular evaluation, but 
finds that there has been no showing that the veteran's 
service-connected disability has: (1) caused marked 
interference with employment beyond the interference 
contemplated in the currently assigned rating; (2) 
necessitated frequent periods of hospitalization; or (3) 
otherwise rendered impracticable the regular schedular 
standards.  In the absence of factors suggesting an unusual 
disability picture, further development in keeping with the 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2003) is not 
warranted.  See also 38 C.F.R. § 4.1; Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board notes that it has also considered the 
benefit of the doubt rule in this case, but as the 
preponderance of the evidence is against the veteran's claim, 
the evidence is not in equipoise, and there is no basis to 
apply it.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2003); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to a compensable disability evaluation for the 
service-connected residuals of a left leg bone graft is 
denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



